Exhibit 10.4

 

SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”)
by and between AVANT Immunotherapeutics, Inc., a Delaware corporation (f/k/a “T
Cell Sciences, Inc.,” the “Company”) and Una S. Ryan, Ph.D. (the “Executive”),
is dated as of September 18, 2003.

 

WHEREAS, the Company and the Executive entered into an Employment Agreement as
of May 28, 1996 (the “Original Agreement”);

 

WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement as of August 20, 1998 (the “Employment Agreement”), which
Employment Agreement amended, restated and superseded the Original Agreement;

 

WHEREAS, the Employment Agreement was amended by the First Amendment to the
Amended and Restated Employment Agreement dated December 23, 2002; and

 

WHEREAS, the parties agree to further amend certain provisions of the Employment
Agreement in accordance with Section 19 thereof.

 

NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:

 

1.                                       Section 6(f) of the Employment
Agreement is hereby amended by deleting said Section in its entirety and
substituting therefor the following:

 

“f.                                   Termination Benefits On or After Change in
Control.

 

(i)                                     In the event of termination of the
Executive’s employment with the Company pursuant to Section 6(c) or 6(d) above
on or after a Change in Control, the Company shall pay to the Executive an
aggregate amount equal to (a) three (3) times the “base amount” (as defined in
Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”)) applicable to the Executive, less (b) One Dollar ($1.00), payable in
one lump sum in cash on the date of such termination.

 

(ii)                                  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any compensation,
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred

 

--------------------------------------------------------------------------------


 

by the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Severance Payments, any
Federal, state, and local income tax, employment tax and Excise Tax upon the
payment provided by this subsection, and any interest and/or penalties assessed
with respect to such Excise Tax, shall be equal to the Severance Payments.

 

(iii)                               Subject to the provisions of Subparagraph
6(f)(iv), all determinations required to be made under this Subparagraph
6(f)(iii), including whether a Gross-Up Payment is required and the amount of
such Gross-Up Payment, shall be made by a nationally recognized accounting firm
selected by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days of the date of termination of the Executive’s employment, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive.  For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the Gross-Up Payment is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Executive’s residence on the date of termination of the
Executive’s employment, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.  The
initial Gross-Up Payment, if any, as determined pursuant to this Subparagraph
6(f)(iii), shall be paid to the Executive within five (5) days of the receipt of
the Accounting Firm’s determination.  If the Accounting Firm determines that no
Excise Tax is payable by the Executive, the Company shall furnish the Executive
with an opinion of counsel that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an “Underpayment”).  In the event that the Company
exhausts its remedies pursuant to Subparagraph 6(f)(iv) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred, consistent
with the calculations required to be made hereunder, and any such Underpayment,
and any interest and penalties imposed on the Underpayment and required to be
paid by the Executive in connection with the proceedings described in
Subparagraph 6(f)(iv), shall be promptly paid by the Company to or for the
benefit of the Executive.

 

2

--------------------------------------------------------------------------------


 

(iv)                              The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-up Payment.  Such notification
shall be given as soon as practicable but no later than ten (10) business days
after the Executive knows of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid. 
The Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which he gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, provided that
the Company has set aside adequate reserves to cover the Underpayment and any
interest and penalties thereon that may accrue, the Executive shall:

 

(A)                              give the Company any information reasonably
requested by the Company relating to such claim,

 

(B)                                take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney selected by the Company,

 

(C)                                cooperate with the Company in good faith in
order to effectively contest such claim, and

 

(D)                               permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
such representation and payment of costs and expenses.  Without limitation on
the foregoing provisions of this Subparagraph 6(f)(iv), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any

 

3

--------------------------------------------------------------------------------


 

Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issues raised by the Internal Revenue
Service or any other taxing authority.

 

(v)                                 If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Subparagraph 6(f)(iv), the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to the Company’s complying with the requirements of Subparagraph
6(f)(iv)) promptly pay to the Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto).  If,
after the receipt by the Executive of an amount advanced by the Company pursuant
to Subparagraph 6(f)(iv), a determination is made that the Executive shall not
be entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

 

(vi)                              If any dispute between the Company and the
Executive as to any of the amounts to be determined under this subsection (f),
or the method of calculating such amounts, cannot be resolved by the Company and
the Executive, either the Company or the Executive after giving three days’
written notice to the other, may refer the dispute to a partner in the Boston
office of a firm of independent certified public accountants selected jointly by
the Company and the Executive.  The determination of such partner as to the
amount to be determined under this subsection (f) and the method of calculating
such amounts shall be final and binding on both the Company and the Executive. 
The Company shall bear the costs of any such determination.”

 

2.                                       Except as so amended, the Employment
Agreement in all other respects is hereby confirmed.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Company, by its duly authorized officer, and by the Executive, as of the
date first written herein above.

 

 

AVANT IMMUNOTHERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ J. Barrie Ward

 

 

J. Barrie Ward, Director

 

 

 

/s/ Una S. Ryan

 

Executive

 

5

--------------------------------------------------------------------------------